UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

MAY 1 0 2013
CASSEY WRIGHT, ) Cl¢rk, u.s. bismcc and
) B*'nkl’vl>tcy Courts
Plaintiff, )
)
v ) Civil Action No. ,
) 1a M`
CENTRAL INTELLIGENCE AGENCY, )
)
Defendant. )
MEMORANDUM OPINION

This matter comes before the court on review of the plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B), l9l5A(b)(l). ln Neitzke v.
Willz`ams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims whose
factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall
into the category of cases whose factual contentions are clearly baseless. Ia’. at 328. The trial
court has the discretion to decide whether a complaint is frivolous, and such finding is
appropriate when the facts alleged are irrational or wholly incredible. Denton v. Herrzarzdez, 504
U.S. 25, 33 (1992). In this case, plaintiff purports to allege facts with respect to her application
for employment with the Central Intelligence Agency and a recruitment process which required,

among other things, that she "sleep with all these men" and "commit a crime." Compl. at 2.

The court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 5l9, 520 (1972). Having reviewed the plaintiffs complaint, the court concludes that what
factual contentions are identifiable are baseless and wholly incredible. The complaint is so
incoherently written that the Court cannot discem a viable legal claim. For these reasons, the

complaint is frivolous and it must be dismissed. See 28 U.S.C. § l9l S(e)(l)(B).

An Order consistent with this Memorandum Opinion is issued separately.

 

\ United States District Judge
DATE; §\ b \ z